
	
		II
		109th CONGRESS
		2d Session
		S. 3963
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Thomas (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for improved access to cost-effective, quality physical medicine and
		  rehabilitation services under part B of the Medicare program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Physical Medicine and
			 Rehabilitation Services Improvement Act of 2006.
		2.Access to
			 physical medicine and rehabilitation services provided incident to a
			 physicianSection 1862(a)(20)
			 of the Social Security Act (42 U.S.C. 1395y(a)(20)) is amended by striking
			 “(other than any licensing requirement specified by the Secretary)” and
			 inserting “(other than any licensing, education, or credentialing requirements
			 specified by the Secretary)”.
		3.Coverage of
			 certified athletic trainer services and certified lymphedema therapist services
			 under part B of the medicare program
			(a)Coverage of
			 servicesSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph
			 (Z), by striking and at the end;
					(B)in subparagraph
			 (AA), by adding and  at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)certified athletic trainer services
				(as defined in subsection (ccc)(1)) and lymphedema therapist services (as
				defined in subsection (ccc)(3)).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(ccc)Athletic trainer services and lymphedema therapist
		  services(1)The term
				athletic trainer services means services performed by a
				certified athletic trainer (as defined in paragraph (2)) under the supervision
				of a physician (as defined in section 1861(r)), which the athletic trainer is
				legally authorized to perform under State law (or the State regulatory
				mechanism provided by State law) of the State in which such services are
				performed, as would otherwise be covered if furnished by a physician (as so
				defined) or as an incident to a physician's professional service, to an
				individual—
								(A)who is under the care of a physician
				(as so defined); and
								(B)with respect to whom a plan
				prescribing the type, amount, and duration of services that are to be furnished
				to such individual has been established by a physician (as so defined).
								Such term
				does not include any services for which a facility or other provider charges or
				is paid any amounts with respect to the furnishing of such services.(2)The term certified athletic
				trainer means an individual who—
								(A)possesses a bachelor’s, master's, or
				doctoral degree which qualifies for licensure or certification as an athletic
				trainer; and
								(B)in the case of an individual
				performing services in a State that provides for licensure or certification of
				athletic trainers, is licensed or certified as an athletic trainer in such
				State.
								(3)The term certified lymphedema
				therapist services means services performed by a certified lymphedema
				therapist (as defined in paragraph (4)) under the supervision of a physician
				(as defined by paragraph (1) or (3) of section 1861(r)) which the lymphedema
				therapist is legally authorized to perform under State law (or the State
				regulatory mechanism provided by the State law) of the State in which such
				services are performed, as would otherwise be covered if furnished by a
				physician (as so defined) or as incident to a physicians professional service,
				to an individual—
								(A)who is under the care of a physician
				(as so defined); and
								(B)with respect to whom a plan
				prescribing the type, amount, and duration of services that are to be furnished
				to such individual has been established by a physician (as so defined).
								Such term
				does not include any services for which a facility or other provider charges or
				is paid any amounts with respect to the furnishing of such services(4)The term certified lymphedema
				therapist means an individual who—
								(A)possesses a current unrestricted
				license as a health professional in the State in which he or she
				practices;
								(B)after obtaining such a license, has
				successfully completed 135 hours of Complete Decongestive Therapy coursework
				which consists of theoretical instruction and practical laboratory work
				utilizing teaching methods directly aimed at the treatment of lymphatic and
				vascular disease from a lymphedema training program recognized by the Secretary
				for purposes of certifying lymphedema therapists; and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				lymphedema therapists, is licensed or certified as a lymphedema therapist in
				such
				State.
								.
				(b)Payment
				(1)In
			 generalSection 1832(a)(2)(B)
			 of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at
			 the end the following new clause:
					
						(v)athletic trainer
				services and lymphedema therapist services;
				and
						.
				(2)AmountSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					(A)by striking
			 and (V) and inserting (V); and
					(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 athletic trainer services and lymphedema therapist services under section
			 1861(s)(2)(BB), the amounts paid shall be 80 percent of the lesser of the
			 actual charge for the service or the fee schedule amount under section 1848 for
			 the same service performed by a physician.
					(c)Inclusion of
			 services in the therapy capServices provided by a certified athletic
			 trainer or a certified lymphedema therapist (as those terms are defined in
			 section 1861(ccc) of the Social Security Act, as added by subsection (a)) shall
			 be subject to the limitation on payments described in section 1833(g) of such
			 Act (42 U.S.C. 1395l(g)) in the same manner those services would be subject to
			 limitation if the service had been provided by a physician personally.
			(d)Inclusion of
			 athletic trainers and lymphedema therapists as practitioners for assignment of
			 claimsSection 1842(b)(18)(C)
			 of the Social Security Act (42 U.S.C.1395u(b)(18)(C)) is amended by adding at
			 the end the following new clauses:
				
					(vii)A certified athletic trainer (as
				defined in section 1861(ccc)(1)).
					(viii)A certified lymphedema therapist
				(as defined in section
				1861(ccc)(2)).
					.
			(e)Coverage of
			 certain physical medicine and rehabilitation services provided in rural health
			 clinics and federally qualified health centers
			Section 1861(aa)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by a
			 clinical social worker (as defined in subsection (hh)(1)) and inserting
			 , by a clinical social worker (as defined in subsection (hh)(1)), by a
			 certified athletic trainer (as defined in subsection (ccc)(2)), or by a
			 certified lymphedema therapist (as defined in subsection
			 (ccc)(4)).
			(f)Effective
			 dateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2007.
			
